Title: James Barbour to James Madison, 14 January 1828
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Jany 14th. 28
                            
                        

                        It is with great reluctance that I have prevailed upon myself to address you, on the subject of this
                            communication—Sustained however by the [commending] opinions of some of our most distinguished Citizens who entertain for
                            you the profoundest respect and warmest friendship—and believing whatever may be your views that you cannot doubt for a
                            moment the state of my feelings towards you or my motives I beg leave to offer you a few suggestions on a subject
                            interesting alike to yourself and to your Country—I learn to day that you have been placed by the Anti Jackson Convention
                            at the head of the Electoral College for Virginia. This measure is one involving the most important results—The opinion is
                            general that your decision on this call will essentially determine the presidential contest—With those who believe that in
                            the decision of this contest the problem of Man’s capacity for self Government is involved, the anxiety for your
                            acceptance is not to be described A call made by the Convention immediately from the People a Convention composed of all
                            that is worthy—and on whose acceptance on your part such great results depend imposes on you in the estimation of your
                            friends an obligation of Great Solemnity—Believing however that there is no one more competent than yourself to assign a
                            full measure to its extent and no one who will more readily pursue the suggestions of their Judgement or more ready to
                            answer every call made by patriotism I forbear to enlarge on the various considerations which present themselves to others
                            who have come to the conclusion that you owe it to the times to make the sacrifice required of
                            you by the Convention. In ordinary circumstances you would not I am persuaded have been [expected] to—The crisis only will
                            justify it—The crisis only imposes the obligation on you to accept the call—The influence of your name will make faction
                            itself dumb—It will be the rallying point of the good and the wise thro’out the Republic—History will assign you its
                            finest page as the Author of the Constitution—and in its greatest danger as its preserver—I invoke you in the name of the
                            Constitution. I beg to assure you of my profound consideration and warmest friendship

                        
                            
                                James Barbour
                            
                        
                    